UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6492


JUAN SYLVESTER BARNES,

                Plaintiff – Appellant,

          v.

WASHINGTON   COUNTY   SHERIFF’S    OFFICE;     TAMMY   JURADO,
Detective, Hagerstown Department of Police,

                Defendants – Appellees,

          and

MEDICAL DEPARTMENT WASHINGTON COUNTY JAIL;       JOHN VANHOY,
Sergeant,  Maryland State   Police/Criminal      Investigation
Division,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-01994-DKC)


Submitted:   July 18, 2013                  Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Sylvester Barnes, Appellant Pro Se. Kirk Chalis Downey,
OFFICE OF THE COUNTY ATTORNEY, Hagerstown, Maryland; Rodger Owen
Robertson, LAW OFFICE OF JOSEPH M. JAGIELSKI, Baltimore,
Maryland; John   Francis   Breads,   Jr.,   Hanover,   Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           Juan      Sylvester   Barnes        seeks   to   appeal   the        district

court order dismissing some defendants to his 42 U.S.C. § 1983

(2006) action after concluding that Barnes failed to state a

claim   against      these   defendants.           This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory      and       collateral    orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                  The order Barnes seeks

to    appeal    is    neither    a    final       order     nor     an     appealable

interlocutory or collateral order.                Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                           3